DETAILED ACTION
The following is a first action on the merits of application serial no. 17/058475 filed 11/24/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 11/24/20 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the claim phraseology “comprising” and “said” on lines 2 and 5 should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-an electromagnetic driving unit (generic placeholder) to generate mechanical energy by rotating a driving shaft…….(function) in claims 1 and 10.
-a transmission module (generic placeholder) to transmit mechanical energy from the driving shaft to wheels…….(function) in claims 1 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
-Both claims recite the limitation “the input shaft” on line 18 of claim 1 and on line 14 of claim 10, however both claims introduce “a driving shaft” and recite the driving shaft throughout the claims.  Therefore; “the input shaft” should be changed to “the driving shaft” to maintain consistency of the recitations throughout the claims to maintain scope of coverage clarity.  Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
wherein the controller has a safety operational mode wherein it controls an engagement of the clutch with a feedback loop in which a desired extent of engagement as specified by the clutch signal is positively correlated to a difference between an extent of slip as indicated by the indicator and a positive reference value for the extent of slip, wherein the indicator indicates the extent of slip with a sign that is the product of the sign of the difference between the rotational speeds of the input and of output shafts and the desired driving torque sign and in combination with the limitations as written in claim 1.

-(as to claim 10) a method of operating a powertrain for a vehicle including at least an electromagnetic driving unit to generate mechanical energy by rotating a driving shaft with a first rotational speed while exerting a driving torque and a transmission the method including a safety operational mode controlling a desired rotational speed and desired driving torque of the driving unit with a drive control signal, the desired driving torque having a desired driving torque sign; controlling the clutch with a clutch control signal specifying a desired extent of engagement to be provided by the clutch between the driving and output shafts, providing a signal indicative for an extent of slip between the driving and output shafts, the extent of slip being indicated with a sign that is the product of the sign of the difference between the rotational speeds of the input and output shafts and the desired driving torque sign; controlling an engagement of the clutch with a feedback loop in which a desired extent of engagement as specified by the clutch signal is positively correlated to a difference between an indicated extent of slip and a positive reference value for the extent of slip and in combination with the limitations as written in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-WO2012056855 discloses a powertrain including a motor generator and controls speed and torque of powertrain based on clutch slip polarity (abstract);
-GB2536279 discloses a powertrain and shows that it is well known in the art to control speed and torque of the powertrain based on driving torque sign and clutch slip sign (Figure 9);
-Nefey et al 20130178330 discloses a powertrain including a motor generator and shows that it is well known in the art to have clutch slip interpreted as a negative or positive slip [0030];
-CN103890435 discloses a powertrain including an electric motor and shows that it is well known in the art to control clutch slip based on forward or reverse traveling direction of vehicle (abstract);
-AT517108 discloses a powertrain that controls clutch slip based on negative or positive torque output from an engine (abstract);
-Inoue 7228216 (corresponds to IDS cited art EP1460317 also used in PCT written opinion) discloses a powertrain having feedback loop control and shows that it is well known in the art to determine clutch slip polarity between input speed variations (column 9, lines 24-39, however Inoue doesn’t disclose a controller having a safety operational mode wherein it controls an engagement of the clutch with a feedback loop in which a desired extent of engagement as specified by the clutch signal is positively correlated to a difference between an extent of slip as indicated by the indicator and a 
-Vohmann et al 6625536 (corresponds to IDS cited art DE19952352 also cited in PCT written opinion) discloses a powertrain having feedback loop control and shows that it is well known in the art to control torque and speed output of powertrain by controlling clutch slip speed differences (abstract), however Vohmann doesn’t disclose a controller having a safety operational mode wherein it controls an engagement of the clutch with a feedback loop in which a desired extent of engagement as specified by the clutch signal is positively correlated to a difference between an extent of slip as indicated by the indicator and a positive reference value for the extent of slip, wherein the indicator indicates the extent of slip with a sign that is the product of the sign of the difference between the rotational speeds of the input and of output shafts and the desired driving torque sign.

This application is in condition for allowance except for the following formal matters: 
-Specification needing abstract corrections and claim consistency corrections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        September 11, 2021